TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-05-00843-CR



                           Christopher Daniel Guerra, Appellant

                                               v.

                                 The State of Texas, Appellee




        FROM THE COUNTY COURT AT LAW NO. 3 OF WILLIAMSON COUNTY
       NO. 05-4787-3, HONORABLE DONALD HIGGINBOTHAM, JUDGE PRESIDING



                           MEMORANDUM OPINION


              On December 30, 2005, after notice of appeal was filed, the trial court granted

appellant Christopher Daniel Guerra’s motion for new trial. The appeal is dismissed.




                                            ___________________________________________

                                            Jan P. Patterson, Justice

Before Justices B. A. Smith, Patterson and Puryear

Dismissed for Want of Jurisdiction

Filed: January 26, 2006

Do Not Publish